Citation Nr: 1432737	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  08-26 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating in excess of 10 percent, prior to May 9, 2011, for right shoulder degenerative joint disease (DJD) and in excess of 30 percent from that date.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1972 to July 1972 and July 1985 to July 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that, inter alia, awarded service connection for right shoulder DJD and assigned a 10 percent rating.  An interim, January 2012 rating decision, granted a 30 percent rating, effective May 9, 2011.  This matter was previously before the Board in July 2012, when it was remanded for further development.  

[The Board notes July 2012 Board decision also remanded claims of service connection for rheumatoid arthritis and bilateral ankle, foot, and wrist disabilities.  Those claims were granted in a January 2013 rating decision.  As the full benefits sought were awarded, those claims are no longer before the Board.]

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is required to comply with VA's duty to assist and the Board's July 2012 remand instructions.  

In the Board's July 2012 remand, the AOJ was instructed to obtain any outstanding treatment records identified by the Veteran.  That same month, the AOJ sent a letter to the Veteran, asking that he provide releases to obtain private treatment records or provide those records himself.  In an August 2012 statement, the Veteran stated that he had given "copies of paperwork from my last visit with my physician @ the IMA Rheumatology in Tupelo," Mississippi, (where he is treated for, inter alia, his right shoulder DJD) to office staff when he reported for his August 2012 VA examination.  No additional private treatment records have been associated with the claims file; remand is required. 

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to obtain and associate with the claims file copies of paperwork from the Veteran's last visit with his treating physician at "IMA Rheumatology" in Tupelo, Mississippi, as well as any other treatment records identified by the Veteran and not already associated with the claims file.

2.  After completion of the above and any additional development deemed necessary, review the expanded record and readjudicate the claim.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative with an appropriate supplemental statement of the case and afford the appropriate opportunity to respond.  The case should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



